                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

KENDRA TYREE,

                       Plaintiff,

v.                                                            Case No. 18-1292-JWB-GEB

JERRY W. WILLIAMS, et al.,

                       Defendants.


                                MEMORANDUM AND ORDER

        This matter comes before the court on a Report and Recommendation by United States

Magistrate Judge Gwynne E. Birzer. (Doc. 6.) The Report recommends that the action be

dismissed for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(h)(3) and for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). (Id. at 4.) Plaintiff was served with the Report

and Recommendation on February 12, 2019 (see Doc. 7), but has failed to file any objections

within the 14 days permitted by Fed. R. Civ. P. 72(b)(2). For the reasons stated below, the Report

and Recommendation is ADOPTED, and the action is DISMISSED for lack of jurisdiction.

       As Judge Birzer noted, federal courts are courts of limited jurisdiction. To proceed in

federal court, a plaintiff ordinarily must show the existence of either diversity jurisdiction under

28 U.S.C. § 1332 or federal question jurisdiction under 28 U.S.C. § 1331. Nicodemus v. Union

Pac. Corp., 318 F.3d 1231, 1235 (10th Cir. 2003). Plaintiff has the burden to establish jurisdiction.

See Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002) (the burden of establishing subject matter

jurisdiction is on the party asserting jurisdiction). For the reasons identified by Judge Birzer,

Plaintiff’s complaint fails to show any basis for diversity jurisdiction or federal question

jurisdiction. As a result, the court must dismiss the action for lack of subject matter jurisdiction.
See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject matter

jurisdiction, the court must dismiss the action.”)

       IT IS THEREFORE ORDERED this 19th day of March, 2019, that the Report and

Recommendation of Judge Birzer (Doc. 6) is ADOPTED, and the action is hereby DISMISSED

without prejudice for lack of subject matter jurisdiction.

                                                         ______s/ John W. Broomes_________
                                                         JOHN W. BROOMES
                                                         UNITED STATES DISTRICT JUDGE




                                                     2
